          Case:19-13271-MER Doc#:23 Filed:05/06/19                                            Entered:05/06/19 22:07:01 Page1 of 16




 Fill in this information to identify the case:

 Debtor name         nSpire Health, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO
                                                   ------------------------
 Case number (if known)         19-13271-MER
                                                                                                                                       D   Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).

Utt'elM Income
1.   Gross revenue from business

      D   None.

       Identify the beginning and ending dates of the debtor's fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                   • Operating a business                               $1,096,333.22
       From 1/01/2019 to Filing Date
                                                                                               D   Other


       For prior year:                                                                         • Operating a business                              $9,170,870.82
       From 1/01/2018 to 12/31/2018
                                                                                               D   Other


       For year before that:                                                                   • Operating a business                              $9,027,058.91
       From 1/01/2017 to 12/31/2017
                                                                                               D   Other

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits.
     and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      • None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

ítfifM        List Certain Transfers Made Before Filing for Bankruptcy

3.   Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
     filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
     and every 3 years after that with respect to cases filed on or after the date of adjustment.)

      D   None.

       Creditor's Name and Address                                        Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                              Check all that apply




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1
Software Copyright (e) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                  Best Case Bankruptcy
          Case:19-13271-MER Doc#:23 Filed:05/06/19                                            Entered:05/06/19 22:07:01 Page2 of 16

 Debtor       nSpire Health, Inc.                                                                       Case number     (if known)   _1'---'9'--------'1---=3-=2--'7----'
                                                                                                                                                                    - 1----'-M
                                                                                                                                                                             "-'--=E'--'R
                                                                                                                                                                                        ---'-----                   _


       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached Exhibit A for complete list                                                  $1,115,196.00           D       Secured debt
                                                                                                                                 D       Unsecured loan repayments
                                                                                                                                 • Suppliers or vendors
                                                                                                                                 D Services
                                                                                                                                 D Other



4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider
     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
     or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
     may be adjusted on 4/01 /22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
     listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
     debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101 (31 ).

      D   None.

       Insider's name and address                                          Dates                 Total amount of value          Reasons for payment or transfer
       Relationship to debtor
       4.1.    John c Head lii                                                                             $171,385.00          Consulting & Expense
               3980 Dekalb Tech Parkway                                                                                         Reimbursement
               Suite 775
               Atlanta, GA 30340
               Owner

5.   Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
     a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      • None

       Creditor's name and address                              Describe of the Property                                      Date                                                         Value of property


6.   Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
     of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
     debt.

      D   None

       Creditor's name and address                              Description of the action creditor took                       Date action was                                                                Amount
                                                                                                                              taken
       MONTAGE CAPITAL li, L.P.                                 Funds withdrawn from Debtor's bank                            Requests                                                                         $0.00
       900 East Hamilton Ave., Suite 100                        account: 04/01/19 $305,00.00, 04/05/19                        were made on
       Campbell, CA 95008                                       $250,000.00 and 04/19/19 $500,000.00.                         04/02/19,
                                                                Montage Capital li, L.P. refused multiple                     04/03/19,
                                                                requests to release employee's 401 Kand                       04/04/19 and
                                                                HSA contributions that were held in the                       04/19/19.
                                                                Debtor's bank account awaiting transfer to
                                                                investment company.
                                                                Last 4 digits of account number: __


•=lfllM Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
     in any capacity-within 1 year before filing this case.




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                     page 2
Software Copyright (e) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                                                                   Best Case Bankruptcy
          Case:19-13271-MER Doc#:23 Filed:05/06/19                                               Entered:05/06/19 22:07:01 Page3 of 16

 Debtor        nSpire Health, Inc.                                                                          Case number (if known) 19-13271-MER
                                                                                                                                --------------


       • None.

                Case title                                          Nature of case            Court or agency's name and              Status of case
                Case number                                                                   address

8. Assignments and receivership                                                                                                                    .
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       • None


htffllM Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
     the gifts to that recipient is less than $1,000

      • None

               Recipient's name and address                         Description of the gifts or contributions            Dates given                               Value


Utt#JW Certain Losses
1 O. All losses from fire, theft, or other casualty within 1 year before filing this case.

      • None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                AIB: Assets - Real and Personal Property).

•=tfi•W Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

      O   None.

                Who was paid or who received                          If not money, describe any property transferred         Dates                    Total amount or
                the transfer?                                                                                                                                   value
                Address
       11.1.    Brownstein Hyatt Farber
                Schreck, LLP
                410 Seventeenth Street, Suite
                2200
                Denver, CO 80202-4432                                                                                         04/04/19                     $50,000.00

                Email or website address


                Who made the payment, if not debtor?
                John C Head lii



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 1 O years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3

Software Copyright (e) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:19-13271-MER Doc#:23 Filed:05/06/19                                             Entered:05/06/19 22:07:01 Page4 of 16

 Debtor       nSpire Health, Inc.                                                                        Case number     (if known)   19-13271-MER
                                                                                                                                      --------------


      • None.

       Name of trust or device                                       Describe any property transferred                 Dates transfers              Total amount or
                                                                                                                       were made                             value

13. Transfers not already listed on this statement
     List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
     2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
     both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      • None.

               Who received transfer?                            Description of property transferred or                   Date transfer             Total amount or
               Address                                           payments received or debts paid in exchange              was made                           value

l=t/tifM Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      • Does not apply

                  Address                                                                                                   Dates of occupancy
                                                                                                                            From-To

UZttii:M Health Care Bankruptcies
15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

      •     No. Go to Part 9.
      O     Yes. Fill in the information below.


                  Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                 the debtor provides                                                      and housing, number of
                                                                                                                                          patients in debtor's care

•=t/til\M Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

      •     No.
      O     Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

      O     No. Go to Part 1 O.
      •     Yes. Does the debtor serve as plan administrator?

                    O   No Go to Part 10.
                    •Yes.Fill in below:
                    Name of plan                                                                                Employer identification number of the plan
                    Empower Retirement - Employee Benefit Plan of nSpire                                        EIN:
                    Health, Inc. 500663-01

                    Has the plan been terminated?
                    • No
                    O   Yes


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4

Software Copyright (e) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case:19-13271-MER Doc#:23 Filed:05/06/19                                            Entered:05/06/19 22:07:01 Page5 of 16

 Debtor       nSpire Health, Inc.                                                                        Case number     (if known)   19-13271-MER
                                                                                                                                      --------------

•=tfili•M Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
      Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
      moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
      cooperatives, associations, and other financial institutions.

       • None
                 Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                 Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                       moved, or                       transfer
                                                                                                                       transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.



       • None

        Depository institution name and address                      Names of anyone with                  Description of the contents         Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       • None

        Facility name and address                                    Names of anyone with                  Description of the contents         Do you still
                                                                     access to it                                                              have it?


•=tfillM Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

      • None


i=tfilfW Details About Environment Information
For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

       Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
       owned, operated, or utilized.

       Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
       similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22.    Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders .

       •    No.
       D    Yes. Provide details below.

       Case title                                                    Court or agency name and              Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (e) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case:19-13271-MER Doc#:23 Filed:05/06/19                                             Entered:05/06/19 22:07:01 Page6 of 16

 Debtor        nSpire Health, Inc.                                                                       Case number (if known) _1-'---9'---------'1---=3--=2'-7----'
                                                                                                                                                               -'- 1--M
                                                                                                                                                                      --'-'----'E'--'R
                                                                                                                                                                                     ---'-----                   _




      •     No.
      D     Yes. Provide details below.

       Site name and address                                         Governmental unit name and                     Environmental law, if known                                                  Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

      •     No.
      D     Yes. Provide details below.

       Site name and address                                         Governmental unit name and                    Environmental law, if known                                                   Date of notice
                                                                     address

•@IFM Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      • None

    Business name address                                      Describe the nature of the business                  Employer Identification number
                                                                                                                    Do not include Social Security number or ITIN.

                                                                                                                    Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.
         D None
       Name and address                                                                                                                                                       Date of service
                                                                                                                                                                              From-To
       26a.1.       Plante Moran                                                                                                                                              2006 - present
                    1155 Canyon Blvd., Suite 400
                    Boulder, CO 80302

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
         within 2 years before filing this case.

           D    None

       Name and address                                                                                                                                                       Date of service
                                                                                                                                                                              From-To
       26b.1.       Plante Moran                                                                                                                                              2006 - present
                    1155 Canyon Blvd., Suite 400
                    Boulder, CO 80302

    26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

           D    None

       Name and address                                                                                         If any books of account and records are
                                                                                                                unavailable, explain why
       26c.1.       Plante Moran
                    1155 Canyon Blvd., Suite 400
                    Boulder, CO 80302

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           D    None

       Name and address
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 page 6
Software Copyright (e) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                               Best Case Bankruptcy
          Case:19-13271-MER Doc#:23 Filed:05/06/19                                             Entered:05/06/19 22:07:01 Page7 of 16

 Debtor       nSpire Health, Inc.                                                                        Case number /it known) _1_9~--1---3_2_7_1_-M
                                                                                                                                                    '--E R                   _



       Name and address
       26d.1.       MONTAGE CAPITAL li, L.P.
                    900 East Hamilton Ave., Suite 100
                    Campbell, CA 95008

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

      •     No
      D     Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory         The dollar amount and basis (cost, market,
                inventory                                                                                              or other basis) of each inventory

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                              Position and nature of any                        % of interest, if
                                                                                                           interest                                          any
       John C Head lii                                3980 Dekalb Tech Parkway                             Chairman
                                                      Suite 775
                                                      Atlanta, GA 30340


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


      D     No
      •     Yes. Identify below.

       Name                                           Address                                              Position and nature of any                Period during which
                                                                                                           interest                                  position or interest
                                                                                                                                                     was held
       Michael S. Sims                                8201 Cattail Drive                                   President and CEO                         1/1/2007 - 3/8/2019
                                                      Longmont, CO 80503


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

      •     No
      D     Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of               Dates                     Reason for
                                                                 property                                                                            providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

      •     No
      D     Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

      •     No
      D     Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 7

Software Copyright (e) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
    Case:19-13271-MER Doc#:23 Filed:05/06/19                                                            Entered:05/06/19 22:07:01 Page8 of 16



 Debtor         nSplre Health, Inc.                                                                               Case number /ifknownJ   ---'1"'9--1'-'3=2=7..1-'
                                                                                                                                                               .,_ ·M=E'-'
                                                                                                                                                                       R'-------


UtffiHM Signature and Declaration
       WARNING-· Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
       connection with a bankruptcy case can result in fines up to $500,000 or Imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.

       I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief thai the infonnation is true
       and corr t.

                         er penalty of perjury thai the foregoing is true and correct.




                                                                                 Joseph Fryberger
                                                                                 Printed name

                                                  Vice President Finance
Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
• No
D   Yes




Official Form 207                                           Statement of Financial Affairs for Non-Individuals FIiing for Bankruptcy                                      page 8
Softwa re Cop yrig hl (e) 1996 -2019 Besi Casa, LLC •   www bestcase.com                                                                                     Bost Case Bankru plcy
Case:19-13271-MER Doc#:23 Filed:05/06/19   Entered:05/06/19 22:07:01 Page9 of 16




                           EXHIBIT A
   Case:19-13271-MER Doc#:23 Filed:05/06/19                                Entered:05/06/19 22:07:01 Page10 of 16

nSpire Health
Transfers
SOFA, Part 2


               Supplier name                                                            Past 90 Days    Class Code    Class Description


ADP001         ADP. LLC                        1851 N RESLER DRIVE MS-600                      496.00      Bl        ACH/EXPENSE REPORTS
                                               TX
                                               EL PASO
                                               79912
ADVOOO         AAP AUTOMATION/ ADVANCED AIR    PO BOX 2003                                     880.00       c        SECOND TIER VENDORS
                                               ENGLEWOOD, CO 80150-2003
                                               80150-200
AIROOO         AIRGAS USA LLC                  12800 W. LITTLE YORK RD                      21,066.00       c        SECOND TIER VENDORS
                                               AIRGAS HEALTHCARE AN AIR LIQUIDE
                                               COMPANY
                                               HOUSTON, TX 77041-4218
                                               77041-421
ALPOOA         AGBOULDER/ALPHAGRAPHICS         1630A 30TH ST.                                9,288.00       c        SECOND TIER VENDORS
                                               BOULDER, CO 80301
                                               SUITE 391
AMA076         MANDELBAUM                      MANDELBAUM                                    3,273.00       c        SECOND TIER VENDORS
                                               TEANECK, NJ 07666
                                               #257
                                               492-C CEDAR LN
                                               07666
AME002         AMERICAN EXPRESS-11002 BTA      P.O. BOX 650448                             23,732.00       w         WIRE PAYMENTS
                                               DALLAS, TX 7S265-0448
AMEOll         INTALERE                        P.O. BOX 66911                                 198.00        c        SECOND TIER VENDORS
                                               ST. LOUIS, MO 63166-6911
                                               63166
AME012         AMERICAN EXPRESS-66005          PO BOX 360001                               42,047.00       w         WIRE PAYMENTS
                                               FT LAUDERDALE, FL 33336-0001
AME015         AMERICAN EXPRESS-61009          AMERICAN EXPRESS                               176.00        c        SECOND TIER VENDORS
                                               DALLAS, TX 75265-0448
                                               P.O. BOX 650448
                                               75265
AVAOOO         AVALANCHE COMMERCIAL CLEANING   P.O. BOX 18448                                2,417.00      c         SECOND TIER VENDORS
                                               BOULDER, CO 80308
AVAOOl         AVALARA, INC.                   435 ERICKSEN AVE. NE                         3,640.00       c         SECOND TIER VENDORS
                                               BAINBRIDGE ISLAND, WA 98110
                                               SUITE 250
BAT001         HOUSE OF BATTERIES              10910 Talbert Ave                            2,813.00       c         SECOND TIER VENDORS
                                               Fountain Valley, CA 92708
BEAOOOC        BEARINGS SPECIALTY CO IN        50 ENERGY DRIVE                                542.00       c         SECOND TIER VENDORS
                                               CANTON MA 02021
BESOOl         BEST WESTERN PLUS               1900 Ken Pratt Blvd.                           132.00       c         SECOND TIER VENDORS
                                               Longmont, CO 80501
BI0003         BIOTRONICS                      6191 Orange Drive                            3,825.00       c         SECOND TIER VENDORS
                                               Davie, FL 33314
                                               Ste 4470
BOUOOl         BOULDER COUNTY TREASURER        P0248538                                    12,681.00       c         SECOND TIER VENDORS
BRIOOO         BSI GROUP AMERICA               12110 SUNSET HILLS ROAD, SUITE 200             860.00       w         WIRE PAYMENTS
                                               RESTON, VA 20190
CARDOO         iCardiac Technologies           150 Aliens Creek Road                       20,000.00       w         WIRE PAYMENTS
                                               Rochester, NY 14618
                                               14618
ccxooo         CCX CORPORATION                 1399 HORIZON AVE.                            2,554.00       c         SECOND TIER VENDORS
                                               LAFAYETTE, CO
                                               80026
CDMOOO         C & D METAL PRODUCTS INC        10750 IRMA DRIVE,# 18                       15,678.00       c         SECOND TIER VENDORS
                                               NORTHGLENN, CO 80233
                                               80233
CDTOOOC        C & D TOOL & MACHINE CO         35-R PLAIN STREET                              742.00       c         SECOND TIER VENDORS
                                               WEST BRIDGEWATER MA 02379
                                               02379
CENOOO         CENTURY TRANSPORTATION, INC.    2015 ARLINGTON HTS. ROAD                       942.00       c         SECOND TIER VENDORS
                                               ARLINGTON HTS., IL 60005
CEN003         CENTURYLINK 720-890-5935        PO Box 29040                                   225.00       c         SECOND TIER VENDORS
                                               Phoenix, AZ 85038-9040
   Case:19-13271-MER Doc#:23 Filed:05/06/19                               Entered:05/06/19 22:07:01 Page11 of 16

nSpire Health
Transfers
SOFA, Part 2


                Supplier name                                                             Past 90 Days    Class Code Class Description


CHIP000         CHIP OWEN                       23 Melville Glen Place                         7,489.00       Bl     ACH/EXPENSE REPORTS
                                                The Woodlands, TX 77384
                                                77384
CIN002          CINTAS CORPORATION #737         S23 10TH STREET                                2,338.00       c      SECOND TIER VENDORS
                                                GREELEY, CO 80632-1119
                                                PO BOX 1119
CIT006          CITRIX SYSTEMS, INC.            851 WEST CYPRESS CREEK ROAD                    4,598.00      Bl      ACH/EXPENSE REPORTS
                                                FORT LAUDERDALE, FL 33309
                                                33309
COL009          COLT PRINT SERVICES, INC.       2525 FRONTIER AVENUE                           1,565.00       c      SECOND TIER VENDORS
                                                BOULDER, CO 80301
                                                80301
COM000         COMPUPLUS                        P.O. Box 77                                      250.00      Bl      ACH/EXPENSE REPORTS
                                                Hinckley, OH 44233
COM005         COMCAST CABLE                    8000 E ILIFF AVE                               1,326.00       c      SECOND TIER VENDORS
                                                DENVER, CO 80231-5317
CON156         CONLEY & ASSOCIATES              222 OAK LANE                                   1,662.00       c      SECOND TIER VENDORS
                                                GREENSBURG, PA 15601
                                                15601
COOL00l        COOLEY LLP                       101 CALIFORNIA STREET                          5,331.00       c      SECOND TIER VENDORS
                                                SAN FRANCISCO, CA 94111-5800
                                                5TH FLOOR
cscooo         CORPORATION SERVICE COMPANY      P.O. BOX 13397                                 4,755.00       c      SECOND TIER VENDORS
                                                PHILADELPHIA, PA 19101-3397
                                                19101
DEP000C        DEPT. OF VETERANS AFFAIRS        C/O AGENT CASHIER-I FF                          354.00       w       WIRE PAYMENTS
                                                HINES, IL 60141
                                                PO BOX 7005
                                                1ST AVE., I BLOCK N. OF 22ND STREET
                                                60141
DEV000         DRIVE MEDICAL DESIGN/DEVILBISS   P.O. BOX 842450                               4,263.00        c      SECOND TIER VENDORS
                                                BOSTON, MA 02284-2450
                                                02284
DEVA           DEVA, INC.                       790 BURBANK STREET                           15,529.00        c      SECOND TIER VENDORS
                                                BROOMFIELD, CO 80020
                                                80020
DIG00l         DIGI-KEY ELECTRONICS             701 BROOKS AVE. SOUTH                         1,748.00       c       SECOND TIER VENDORS
                                                THIEF RIVER FALLS, MN 56701-0677
DRGU00         WEIQINGGU                                                              o       5,200.00       Bl      ACH/EXPENSE REPORTS
EAN000         EAN SERVICES, LLC                PO BOX 840173                                   154.00       c       SECOND TIER VENDORS
                                                KANSAS CITY, MO
                                                64184-017
ELE003         ELECTRO ALLIANCE INC             1500 LANA WAY                                 1,168.00       c       SECOND TIER VENDORS
                                                HOLLISTER, CA 95023
                                                95023
ENT000         ENTERPRISE FLEET SERVICES        PO BOX 4838                                  17,392.00       w       WIRE PAYMENTS
                                                ENGLEWOOD, CO 80112
                                                80112
EXE002         EXECUTIVE MEDICAL SALES          214 W. WYNLEIGH DRIVE                         3,934.00       c       SECOND TIER VENDORS
                                                WILMINGTON, DE 19807
                                                19807
EXP004         EXPRESS EMPLOYMENT PROFESSIONA   P.O. Box 203901                               1,455.00       c       SECOND TIER VENDORS
                                                Dallas, TX 75320-3901
FED00l         FEDEX EXPRESS                    P.O. Box 94515                                  363.00       c      SECOND TIER VENDORS
                                                PALATINE, IL 60094-4515
FIEO00         FIERO FLUID POWER                5280 WARD ROAD                                1,966.00       c      SECOND TIER VENDORS
                                                ARVADA, CO 80002
                                                80002
FIV000         FIVE STARS DELIVERY LLC          28930 E. 160TH PL                             3,550.00       c      SECOND TIER VENDORS
                                                BRIGHTON, CO 80603
FLA000         FLASH BAY INC.                   569 Clyde Ave Ste 500                         1,285.00       c      SECOND TIER VENDORS
                                                Mountain View, CA 94043
FOC451         FOCUS MEDICAL, INC.              1891 Ballymore Lane                           6,291.00       c      SECOND TIER VENDORS
                                                Cincinnati, OH 45233
   Case:19-13271-MER Doc#:23 Filed:05/06/19                              Entered:05/06/19 22:07:01 Page12 of 16

nSpire Health
Transfers
SOFA, Part 2


               Supplier name                                                                Past 90 Days    Class Code Class Description


FOR005         CITY OF FORT COLLINS             ACCT. NO. 47483                                    273.00          T   TAX PAYMENTS
                                                FORT COLLINS, CO 80522-0439
                                                P.O. BOX440
FOREll         FOREMOUNT ENTERPRISE CO. LTD.    NO. 17, ALLEY 15, LANE 5, SHENAN STREET,         1,440.00       w      WIRE PAYMENTS
                                                TAIWAN, (R.O.c.)
                                                SHENGANG HSIANG, TAICHUNG 42944,

GCCLOO         GCC LONGMONT HOLDINGS, LP         2101 KEN PRATT BLVD., #101                   180,119.00        R      RENT
                                                 C/0 SENTINEL MANAGEMENT, INC.
                                                 LONGMONT, CO 80501
GCCLOl         SENTINEL MANAGEMENT, INC.         2101 KEN PRATT BLVD, #101                         699.00       c      SECOND TIER VENDORS
                                                 LONGMONT, CO 80501
GCXOOO         GCX CORPORATION                   3875 CYPRESS DRIVE                                362.00       c      SECOND TIER VENDORS
                                                 PETALUMA, CA 94954
GENOOO         GENERAL AIR SERVICE & SUPPLY      1105 ZUNI ST                                   11,096.00       c      SECOND TIER VENDORS
                                                 DENVER, CO 80204-3338
                                                 80204
GOL002         GOLDEN ARCHIVES                   GOLDEN TRANSFER COMPANY                          392.00        c      SECOND TIER VENDORS
                                                 111 S. Pratt Parkway, Longmont, CO 80501
GRAIOO         GRAINGER                          95 S TEJON ST                                    460.00        c      SECOND TIER VENDORS
                                                 DENVER, CO 80223-1251
                                                 80223
GRE002C        GREENE RUBBER CO INC              BOX 414425                                       381.00        c      SECOND TIER VENDORS
                                                 BOSTON MA 02241-4425
                                                 022414425
GRE004         THE GREEN THUMB INTERIOR PLANT    1732 EAST DOUGLAS RD.                            234.00        c      SECOND TIER VENDORS
                                                 FORT COLLINS, CO 80524
                                                 80524
HANOOO         HANS RUDOLPH                      8325 COLE PARKWAY                             10,267.00        o                #N/A
                                                 SHAWNEE, KS 66227
                                                 66227
HASOOO         HEALTHCARE PURCHASING ALLIANCE    ORLANDO HEALTH                                   162.00        c      SECOND TIER VENDORS
HAYOOO         HAYNES MEDICAL SALES              1514 MECHANIC STREET                           2,102.00        c      SECOND TIER VENDORS
                                                GALVESTON, TX 77550
HILOOl         HILLCREST GLASS COMPANY LLC      504 FOURTH AVE.                                 3,473.00       c       SECOND TIER VENDORS
                                                 LONGMONT, CO 80501
                                                80501
HIROOO         HIRSH PRECISION PRODUCTS         6420 ODELL PL                                  16,362.00       c       SECOND TIER VENDORS
                                                BOULDER, CO 80301-3310
                                                803013310
HOMOOO         HOME DEPOT                       PO BOX 6029                                       304.00       c       SECOND TIER VENDORS
                                                THE LAKES, NV 88901-6029
                                                88901
IGMOOOC        IG MARSTON CO    *               8 MEAR ROAD                                       285.00       c       SECOND TIER VENDORS
                                                HOLBROOK MA 02343
INT005C        INTERTEK TESTING SERVICES        3933 US Route 11                                  800.00       c       SECOND TIER VENDORS
                                                Cortland, NY 13045
INTLMOl        INTELEMARK, LLC                  4545 E. SHEA BLVD, SUITE 280                   41,013.00       Bl      ACH/EXPENSE REPORTS
                                                PHOENIX, AZ 85028
INXOOO         IN-X MACHINE                     5355 W. 59TH AVE                                7,013.00       c       SECOND TIER VENDORS
                                                ARVADA, CO 80003
                                                80033
JOH003         JOHN SUMNER                      JOHN B. SUMNER                                  7,234.00       c       SECOND TIER VENDORS
                                                290 FICKETT ROAD
                                                POWNAL, MAINE 04069
                                                04069
LAEOOl         LAERI E, I NC.                   56 GATEWAY CIRCLE                               2,847.00       c       SECOND TIER VENDORS
                                                BERTHOUD, CO 80513
                                                80513
LOCOOO         LOCKTON COMPANIES, LLC           8110 E. Union, Suite 700                       31,390.00       c       SECOND TIER VENDORS
                                                Denver, CO 80237
   Case:19-13271-MER Doc#:23 Filed:05/06/19                            Entered:05/06/19 22:07:01 Page13 of 16

nSpire Health
Transfers
SOFA, Part 2


               Supplier name                                                        Past 90 Days    Class Code Class Description


LOGOOO          LogMeln, INC.                    LogMeln, Inc                            1,035.00      81      ACH/EXPENSE REPORTS
                                                 Woburn, MA 01813-3308
                                                 Box 83308
                                                 01813
LONOOO          MACHINING EXPRESS                1801 Iron Horse Drive                   4,696.00       c      SECOND TIER VENDORS
                                                 B
                                                 Longmont
                                                 80501
LON501         CITY OF LONGMONT(UTILITY)         CITY OF LONGMONT                        4,540.00       c      SECOND TIER VENDORS
                                                 LONGMONT, CO 80501
                                                 350 KIMBARK STREET
LSC301          L. SCHROCK COMPANIES INC. SALE   136 Dials Drive                         2,282.00       c      SECOND TIER VENDORS
                                                 Woodstock, GA 30188
MAG001C         MAGNET                           4823 EAST TRINDLE ROAD                     62.00       c      SECOND TIER VENDORS
                                                 MECHANICSBURG PA 17055
                                                 SUITE 300
                                                 17055
MAG002C         MAGNETIC SENSOR SYSTEM           6901 WOODLEY AVENUE                     1,076.00       c      SECOND TIER VENDORS
                                                 VAN NUYS CA 91406
                                                 91406
MASOOD         MASTER ELECTRONICS                1301 Olympic Blvd,                        180.00       c      SECOND TIER VENDORS
                                                 Santa MOnica, CA 90404
MCMOOO         MCMASTER-CARR SUPPLY COMPANY      PO BOX 7690                             2,311.00       c      SECOND TIER VENDORS
                                                 CHICAGO, IL 60680-7690
                                                 60680-769
MED951         MEDTEX HEALTH SERVICES            554 Willowcreek Ct                      1,124.00       c      SECOND TIER VENDORS
                                                 Clarendon Hills, IL 60514
MEDFOO         MEDICAL FILTER SUPPLY, LLC        MEDICAL FILTER SUPPLY, LLC              2,700.00       c      SECOND TIER VENDORS
                                                 CLINTON, MS 39056
                                                 101 COUNTRY MEADOWS RD
                                                 39056
MES001         SYMANTEC CORP                     P.O. Box 846013                         2,535.00       c      SECOND TIER VENDORS
                                                 Dallas, TX 75284-6013
MID553         MIDWEST SPECIAL INSTRUMENTS CO    12302 Princeton Avenue                   985.00        c      SECOND TIER VENDORS
                                                 Savage, MN 55378
MNMOOO         M & M SOLUTIONS                   3915 N GARFIELD AVENUE                  3,290.00       c      SECOND TIER VENDORS
                                                 LOVELAND, COLORADO 80538
                                                 80538
MON002         CITY OF MONTGOMERY                ACCOUNT NO. 9342136                      112.00        T      TAX PAYMENTS
MON006         MONTAGE CAPITAL, LLC              19925 Stevens Creek Blvd.,            33,632.00        o                 #N/A
                                                 Cupertino, CA 95014-2358
                                                 Suite 100
MOUOOO         MOUSER ELECTRONICS                P.O. BOX 99319                         2,743.00       c       SECOND TIER VENDORS
                                                 FORT WORTH, TX 76199
                                                 76199
MSCOOOC        MSC INDUSTRIAL SUPPLY CO          DEPT. CH 0075                            159.00       c       SECOND TIER VENDORS
                                                 PALA Tl NE IL 60055-0075
                                                 600550075
MTROOOC        M-TRON COMPONENTS, INC.           1891 LAKELAND AVENUE                     238.00       c       SECOND TIER VENDORS
                                                 RONKONKOMA NY 11779
                                                 11779
NACOOO         NACM COLORADO                     SAN DIEGO CREDIT ASSOCIATION             406.00       c       SECOND TIER VENDORS
                                                 SAN DIEGO, CA 92101
                                                 2044 FIRST AVENUE, #300
NOVAOOO        VIZI ENT SUPPLY, LLC              75 REMITTANCE DR, SUITE 1420           7,074.00       c       SECOND TIER VENDORS
                                                 CHICAGO, IL 60675-1420
                                                 60675
NUAGEOO        NuAge EXPERTS                     PO BOX 19855                              98.00       c       SECOND TIER VENDORS
                                                 BOULDER, CO 80308
NXTLOO         NEXTLIGHT                         350 KIM BARK ST                          842.00       c       SECOND TIER VENDORS
                                                 LONGMONT, CO 80501
ORKOOO         ORKIN PEST CONTROL                1511 W BAYAUD AVE                        256.00       c      SECOND TIER VENDORS
                                                 DENVER, CO 80223
   Case:19-13271-MER Doc#:23 Filed:05/06/19                          Entered:05/06/19 22:07:01 Page14 of 16

nSpire Health
Transfers
SOFA, Part 2


                Supplier name                                                         Past 90 Days    Class Code   Class Description


PAQOOO          PAQ-SOURCE                      PO BOX 461105                              1,345.00       c        SECOND TIER VENDORS
                                                AURORA, CO 80046
                                                80046
PAR002          PARKWAY PRODUCTS, INC           8101 SW FRONTAGE ROAD                    272,417.00       c        SECOND TIER VENDORS
                                                FORT COLLINS, CO 80528
                                                80528
PCCOOO          PC CONNECTION                   730 MILFORD ROAD                          10,358.00       c        SECOND TIER VENDORS
                                                MERRIMACK NH 03054
                                                03054
PETOOlC         PETTY CASH                                                        o          331.00       c        SECOND TIER VENDORS
PFT639          PFT DIAGNOSTICS                  PO BOX455                                   504.00       c        SECOND TIER VENDORS
                                                ATTN: ACCOUNTS PAYBLE
                                                ATTN: ACCOUNTS PAYBLE
                                                 MO
                                                 63937
PIT002          PITNEY BOWES                     GLOBAL FINANCIAL SERVICES LLC               723.00       c        SECOND TIER VENDORS
                                                 NEENAH, WI 54956-1005
                                                 2225 AMERICAN DRIVE
PIT003         PITNEY BOWES                     AKA PURCHASE POWER/EASY PERMIT             1,510.00       c        SECOND TIER VENDORS
PLATOOO        PLATINUM CARGO                    19250 S. VAN NESS                         6,220.00       c        SECOND TIER VENDORS
                                                TORRANCE, CA 90501
POFOOl         P.O.F. MEDICAL                    13899 S. Shaggy Mountain Road,            2,902.00       c        SECOND TIER VENDORS
                                                 Herriman, UT 84065
PRE002         PREFERRED PACKAGING PRODUCTS     2950 COLORFUL AVE, SUITE 102               2,460.00       c        SECOND TIER VENDORS
                                                LONGMONT, CO 80504
                                                80504
PRECOl         PRECISION METAL MFG.             11060 IRMA DRIVE                           8,705.00       c        SECOND TIER VENDORS
                                                NORTHGLENN, CO
                                                80233
PRIOOO         PRICE PRECISION PARTS, LLC       11900 UPHAN ST.                            2,067.00       c        SECOND TIER VENDORS
                                                BROOMFIELD, CO
                                                80020
PUEOOO         CITY OF PUEBLO                   ACCOUNT NO. 15257                            21.00        T        TAX PAYMENTS
                                                PUEBLO, CO 81002
                                                P.O. BOX 1427
                                                ACCOUNT NO. 15257
PUROOl         AIRGAS USA, LLC (lntermountain   PO BOX 1152                               9,492.00       c         SECOND TIER VENDORS
                                                TULSA, OK 74101
QUA006         QUALITY OF COLORADO INC          8836 ELDORA ST                              166.00       c         SECOND TIER VENDORS
                                                ARVADA, CO 80007
                                                80007
QWE005         CENTURYLINK K-303-G51-9801 *     PO BOX 91155                              3,220.00       c         SECOND TIER VENDORS
                                                SEATTLE,WA 98111-9255
QWESTOl        CENTU RYLi NK#303-666-5555 *     Account 70942902                          4,340.00       c         SECOND TIER VENDORS
                                                Phoenix, AZ 85072-2187
                                                PO BOX 52187
                                                402856169
RONOOO         RON'S PRINTING CENTER            420 MAIN STREET                             286.00       Bl        ACH/EXPENSE REPORTS
                                                LONGMONT, CO 80501
                                                80501
ROYOOl         ROYAL DISCOUNT                   8044 Pebble Rd                            3,215.00       c         SECOND TIER VENDORS
                                                Niwot, CO 80503
                                                80503
RSHOOO         R.S. HUGHES CO.                  3870 PARIS ST                                23.00       c         SECOND TIER VENDORS
                                                DENVER, CO 80239
                                                UNIT3
SAGOOO         SAGER ELECTRONICS                19 Leona Drive                              513.00       c         SECOND TIER VENDORS
                                                Middleborough, MA 02346
SHOROO         SHOR ETEL                        4921 SOLUTION CENTER                        246.00       c         SECOND TIER VENDORS
                                                CHICAGO, IL 60677-4009
                                                60677
SPEOOO         SPENCER PRODUCTS COMPANY         1859 SUMMIT COMMERCE PARK                 1,241.00       c         SECOND TIER VENDORS
                                                TWINSBURG, OH 44087
    Case:19-13271-MER Doc#:23 Filed:05/06/19                                Entered:05/06/19 22:07:01 Page15 of 16

nSpire Health
Transfers
SOFA, Part 2


               Supplier name                                                               Past 90 Days    Class Code   Class Description


STA007         STAPLES                               DEPT DAL 3368                                369.00       c        SECOND TIER VENDORS
                                                     CHICAGO, IL 60696-3689
                                                     PO BOX 83689
STA013C        STATE OF RHODE ISLAND                 P.O. Box 9702                                 10.00       T        TAX PAYMENTS
SWIOOOC        SWISS JEWEL COMPANY                   325 CHESTNUT STREET                        1,282.00       c        SECOND TIER VENDORS
                                                     PHILADELPHIA PA 19106
                                                     SUITE 509
                                                     19106
SYSPOO         SYSPRO IMPACT SOFTWARE, INC.          959 SOUTH COAST DRIVE                      1,320.00       c        SECOND TIER VENDORS
                                                     COSTA MESA, CA 92626
                                                     SUITE 100
                                                     92626
TACOOO         CITY OF TACOMA                        CITY OF TACOMA                                23.00       T        TAX PAYMENTS
                                                     TACOMA, WA 98411-6640
                                                     PO BOX 11640
                                                     FINANCE DEPT/TAX & LICENSE DIVISION
                                                     CONTRACT ACCT#: 500115328
TEC004         TECH NI-TOOL                          1547 N TROOPER ROAD                         356.00        c        SECOND TIER VENDORS
                                                     WORCESTER, PA 19490-1117
                                                     PO BOX 1117
                                                     19490
TELOOlC        TELEDYNE ANALYTICAL INSTR             16830 CHESTNUT STREET                      2,010.00       c        SECOND TIER VENDORS
                                                    CITY OF INDUSTRY CA 91748-1020
                                                    917481020
TPCOOO         TIMEPAYMENT CORP                      PO BOX 3069                                 425.00        c        SECOND TIER VENDORS
                                                    WOBURN, MA 01888-1969
TRIODO         TRI-ANIM HEALTH SERVICES, INC        5000 TUTTLE CROSSING BLVD.                   915.00        c        SECOND TIER VENDORS
                                                     DUBLIN, OH 43016
                                                    91342
ULIOOO         ULINE                                2200 S. LAKES I DE DR.                      1,022.00       c        SECOND TIER VENDORS
                                                    WAUKEGAN, IL 60085
                                                    60085
UNI003         UNISHIPPERS                          1720 South Bellaire St.                    4,037.00       c         SECOND TIER VENDORS
                                                    Denver, CO 80222
                                                    Suite 1020
UPS004         UPS SUPPLY CHAIN SOLTNS 68X832       28013 NETWORK PLACE                        2,789.00       c         SECOND TIER VENDORS
                                                    CHICAGO, IL 60673-1280
                                                    60673
UPS006         UPS PLAN 0559IY                      ATTENTION: KANDLE TATE                    46,804.00       w         WIRE PAYMENTS
                                                    COMMERCE CITY, CO 80022
                                                    5020 IVYST.
VACOOO         VACCO INDUSTRIES                     10350 Vacco Street                           376.00       c         SECOND TIER VENDORS
                                                    South El Monte, CA 91733-0096
VAL002         VALUE PLASTICS DBA NORDSON MEDICAL   805 W 71ST STREET                            101.00       c         SECOND TIER VENDORS
                                                    LOVELAND, CO 80538
                                                    80538
VER003         VERIZON WIRELESS-685413606           P.O. BOX 4005                              1,608.00       o                   #N/A
                                                    ACWORTH, GA 30101-9006
VESOOOC        VESTA, INC.                          5400 W. Franklin Drive                     2,600.00       c         SECOND TIER VENDORS
                                                    Franklin, WI 53132
VIAOOO         VIATEK                               VIATEK                                    40,056.00       c         SECOND TIER VENDORS
                                                    LOUISVILLE, CO 80027
                                                    811 WALNUT STREET
VISOOOC        SINCLAIR RUSH/VISIPAK                4149 PAYSPHERE CIRCLE                      5,842.00       c         SECOND TIER VENDORS
                                                    CHICAGO IL 60674
WELOOO         WELLS FARGO FINANCIAL LEASING        P.O. Box 10306                             5,997.00       c         SECOND TIER VENDORS
                                                    Des Moines, IA 50306-0306
WESOOl         WESTERN DISPOSAL                     5880 Butte Mill Road                       1,206.00       c         SECOND TIER VENDORS
                                                    Boulder, CO 80301
WPDOOO         WESTERN PAPER DISTRIBUTORS           WESTERN PAPER DISTRIBUTORS, INC              252.00       c         SECOND TIER VENDORS
                                                    DENVER, CO 80217-7425
                                                    PO BOX 5292
   Case:19-13271-MER Doc#:23 Filed:05/06/19                      Entered:05/06/19 22:07:01 Page16 of 16

nSpire Health
Transfers
SOFA, Part 2


               Supplier name              Address                             Past 90 Days    Class Code Class Description


WRI00lC        WRIGHT EXPRESS/WEX FLEET   CAROL STREAM, IL 60197-6293              8,187.00       w      WIRE PAYMENTS
                                          PO BOX 6293
                                          ACCOUNT# 0463-00-625386-8
                                          60197
XCEO0l         XCEL ENERGY@ LONGMONT      P.O. BOX 9477                            2,047.00       c      SECOND TIER VENDORS
                                          MINNEAPOLIS, MN 55484-9477

                                                                             $ 1,115,196.00
